815 F.2d 705
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Albert REISER, Plaintiff-Appellant,v.ROCKWELL INTERNATIONAL CORPORATION RETIREMENT PLAN FORSALARIED & WEEKLY EMPLOYEES AEROSPACE & ELECTRONICOPERATIONS (PN 001), Defendant-Appellee.
No. 85-3976.
United States Court of Appeals, Sixth Circuit.
March 10, 1987.

Before LIVELY, Chief Judge, RYAN, Circuit Judge, and JOINER, District Judge.*
PER CURIAM.


1
This is an appeal by the plaintiff from an order of the district court dismissing an action sought to be brought under ERISA.  The court found that it did not have subject matter jurisdiction under ERISA because the events upon which plaintiff's claim is based took place prior to January 1, 1975, the effective date of the section of ERISA which preempts state law.


2
This appeal was submitted to the court on briefs, the parties having waived oral argument.  Upon consideration of the briefs and the entire record on appeal the court concludes that the district court properly dismissed the petition pursuant to Rule 12(b)(6), Federal Rules of Civil Procedure.  Accordingly, the judgment of the district court is affirmed for the reasons set forth in the Memorandum and Order of dismissal entered by Judge John D. Holschuh on October 21, 1985.



*
 The Honorable Charles Joiner, Senior Judge, United States District Court for the Eastern District of Michigan, sitting by designation